Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-5 are allowed because none of the prior art references of record teaches a method comprising a step of monitoring a current operating torque of a motor that moves a pick arm for drawing print media from an input tray of a printing system, wherein the current operating torque is monitored while the pick arm is moved between a rest position and a pick-ready position, after a specific number of rotations of the motor from a time instance when the motor starts to move the pick arm from the rest position in the combination as claimed. 

Claims 6-10 are allowed because none of the prior art references of record teaches a printing system comprising a print media detector that is coupled to a motor, wherein the print media detector is to monitor a current operating torque of the motor while a pick arm is moved between a rest position and a pick-ready position, wherein the current operating torque is monitored after a specific number of rotations of the motor from a time instance when the motor starts to move the pick arm from the rest position in the combination as claimed. 

Claims 11-15 are allowed because none of the prior art references of record teaches a non-transitory computer-readable medium comprising computer-readable instructions, the computer-readable instructions when executed by a processor, cause the processor to monitor a current operating torque of the motor while the pick arm is moved between a rest position and a pick-ready position, wherein the current operating torque of the motor is monitored after a specific number of rotations of the motor from a time instance when the motor starts to move the pick arm from the rest position in the combination as claimed. 

CONCLUSION


            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853